REVISED
              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 96-30876



USINAS SIDERUGICAS DE MINAS GERAS, SA - USIMINAS;
USIMINAS IMPORTACAO E EXPORTACAO, SA - USIMPLEX
                                        Plaintiffs-Appellants,

                              versus

SCINDIA STEAM NAVIGATION COMPANY, LTD., in personam;
JALAVIHAR M/V, in rem
                                        Defendants-Appellees.




          Appeal from the United States District Court
              For the Eastern District of Louisiana


                          July 17, 1997

Before HIGGINBOTHAM, WIENER, and DENNIS, Circuit Judges.

PATRICK E. HIGGINBOTHAM, Circuit Judge:

     While executing a routine turning maneuver in the Mississippi,
the JALAVIHAR was grounded, destroying her steering mechanism. The

owner of the JALAVIHAR, Scindia Steam Navigation Company, Ltd.,

declared a general average event and filed the present claim

against the cargo owners, Usinas Siderugicas de Minas Geras, SA and

Usiminas Importacao e Exportacao, SA (hereinafter referred to

collectively as Usiminas), for contribution. The district court

found that a general average event occurred and found for Scindia.
Usiminas brings this appeal claiming that this judgment was in

error.   We AFFIRM the judgment of the district court.




                                 2
                                 I.

     On March 7, 1994, the JALAVIHAR was docked at the Electro-Coal

facility on the east bank Mississippi River, bow into the current

and starboard side against the dock. After loading some coal owned

by Usiminas, she was to depart the Electro-Coal facility, turn, and

proceed to a nearby anchorage to await Usiminas’ instructions

regarding her next loading port.      At the time that the JALAVIHAR

was ready to depart the Electro-Coal facility, there was a group of

barges moored on the west bank slightly downstream of the Electro-

Coal facility.   Another ship was moored slightly downstream on the

east bank   which had a crane barge alongside it.          The pilot

testified that because of this second ship, the turn would have to

occur some distance from the east bank or else the JALAVIHAR would

be pushed downstream into the second ship.     At the time the pilot

commenced the maneuver, visibility was limited and had been reduced

to zero by the time the JALAVIHAR was turning.

     The turn was to be executed with the assistance of two tugs,

the SANDRA KAY and the BILLY SLATTEN.    The pilot testified that he

told the tugs that initially the SANDRA KAY would be attached by a

line to JALAVIHAR’s port bow and would be pushing the vessel

against the dock, and the BILLY SLATTEN would be on her port stern,

without a line, pushing the JALAVIHAR towards the dock.    After the

lines attaching the JALAVIHAR to the dock were cast off, the SANDRA

KAY would pull the JALAVIHAR’s bow away from the dock with the

current keeping her parallel to the dock.    While the SANDRA KAY was

pulling the JALAVIHAR away from the dock, the BILLY SLATTEN would


                                 3
move to the starboard bow.          After the JALAVIHAR was about 200 feet

from   the   dock,    the   BILLY    SLATTEN   would   move    in   between   the

JALAVIHAR and the dock and push her away from the dock and the

SANDRA KAY would move back to the port stern to push it towards the

dock, turning the JALAVIHAR around.            The pilot also testified that

he informed the master of the maneuver, but the master testified

that he was not told of the specifics of the turning procedure.

       As visibility was limited and getting worse, the master posted

the chief officer as lookout on the JALAVIHAR’s bow and put the

duty officer in charge of monitoring the radar.               The chief officer

was also in charge of making sure the crewmembers on the bow

unfastened the lines which attached the JALAVIHAR to the dock and

to the SANDRA KAY.      The duty officer was in charge of carrying out

engine orders given by the pilot and entering them in the ship’s

log.    The master testified that he also was monitoring the radar,

as well as walking around with the pilot.

       All went as planned until the JALAVIHAR began to move away

from the dock.       At that time, the pilot radioed the BILLY SLATTEN

and asked the tug whether there were any lines on the bow.                    The

captain of the BILLY SLATTEN radioed back that he didn’t know

because he was stand by on the port stern.             The pilot radioed back

that he should have been stand by on the starboard bow and that he

should move there immediately.          The BILLY SLATTEN complied but in

the time it took to move to the starboard bow, the JALAVIHAR had

drifted further than anticipated toward the west bank and the

barges.


                                        4
     Despite the unexpected drift, the JALAVIHAR continued its

maneuver as planned.        The pilot testified that he was aware of the

location of the barges on the west bank and that he knew that the

turn was going to be close but that at all times he thought the

JALAVIHAR would clear the barges.               The JALAVIHAR did in fact

contact the barges and shortly thereafter ran aground, destroying

her steering mechanism and necessitating the unloading of the

cargo.

     Scindia, the owner of the JALAVIHAR declared the grounding a

general average event, and demanded contribution from Usiminas.

Usiminas refused, and Scindia instituted the present suit.                   The

district   court    found    that   the     cause   of   the   accident    was   a

miscommunication between the pilot of the JALAVIHAR and the captain

of the BILLY SLATTEN.          The district court also found that the

voyage of the JALAVIHAR had commenced at the time it left the dock

and therefore any subsequent events did not render it unseaworthy

and that Scindia exercised due diligence to render the JALAVIHAR

seaworthy before beginning its voyage.              The district court also

rejected Usiminas’ assertion that the accident was caused by

Scindia’s failure to require the master to discuss the maneuver

with the   pilot,    post     an   adequate    lookout,    monitor   the   radar

sufficiently, and maintain the anchor in a condition of readiness.

                                      II.

     The principle of general average provides that losses for the

common benefit of participants in a maritime venture be shared




                                       5
ratably by all who participate in the venture.1    Pacific Employers

Insurance Coverage v. M/V Capt. W.D. Cargill, 751 F.2d 801, 803

(5th Cir.), cert. denied, 474 U.S. 909 (1985).     A vessel owner at

fault is not able to collect a general average contribution from

the cargo owner.    Gilmore & Black, The Law of Admiralty 266 (2d ed.

1977).

     The contract between Usiminas and Scindia, however, included

a “New Jason Clause,” which requires general average contribution

even if the carrier is negligent unless the carrier is found liable

under the Carriage of Goods by Sea Act.2     COGSA provides immunity

to a carrier where the damage was caused by an error in navigation

or management, but not for damage caused by unseaworthiness unless

the carrier exercised due diligence to prepare the vessel for its

voyage.     Once a carrier has shown that the accident was caused by

an error in navigation or management, it is entitled to general


    1
     The parties have stipulated that if the accident is declared
a general average event, Usiminas will pay $185,659.67 plus costs
and interest, and if Usiminas prevails, Scindia will pay $208,754
plus costs and interest.
        2
       The JALAVIHAR was chartered by Vale do Rio Doce Navegacao
S.A. Docenave and subchartered to Usiminas. The “New Jason Clause”
was included in the charter agreement between Docenave and Scindia
and incorporated into the subcharter between Docenave and Usiminas.
The clause reads in part:

     In the event of accident, danger, damage or disaster before or
     after commencement of the voyage, resulting from any cause
     whatsoever whether due to negligence or not, for which or for
     the consequence of which, the Owner is not responsible by
     statute, contract, or otherwise, the goods, shippers,
     consignees or owners of the goods shall contribute with the
     carrier in general average to the payment of any sacrifices,
     losses or expenses of a general average nature that may be
     made or incurred in respect of the goods.

                                   6
average    unless   the     cargo    owner    shows   that    the    vessel    was

unseaworthy and that the unseaworthy condition was a concurrent

cause of the accident.         Once unseaworthiness and causation have

been   established,    the    burden    shifts    back   to   the    carrier   to

demonstrate the exercise of due diligence in preparing the vessel

for departure.        Deutsche Shell Tanker Gesellschaft v. Placid

Refining Co., 993 F.2d 466 (5th Cir. 1993).

       Usiminas challenges the district court’s holding on three

grounds.    First, Usiminas claims that the district court applied

the wrong burden of proof structure and instead it should have

applied the rule of The Pennsylvania, 86 U.S. 125 (1873).                 Second,

Usiminas claims that any error in navigation that causes damage to

a vessel prior to the commencement of a voyage should be considered

a lack of due diligence and therefore the vessel owner is not

entitled to general average.            Third, Usiminas claims that the

district    court   erred     in    finding    that   none    of    the   alleged

unseaworthy conditions caused the grounding of the JALAVIHAR.                  We

consider these arguments in turn.

                                       A.

       Under the rule of The Pennsylvania, a vessel in violation of

a statute bears the burden of showing not only that the violation

did not cause the damage, it could not have.             We decline to apply

the rule of The Pennsylvania in this case, where COGSA clearly

provides the burden of proof structure.

       The Pennsylvania provides a burden of proof structure for

causation in maritime incidents.             In California & Hawaiian Sugar


                                        7
Co. v. Columbia S.S. Co., Inc., 391 F. Supp. 894 (E.D. La. 1972),

affd., 510 F.2d 542 (5th Cir. 1975), however, the district court

held that the rule of The Pennsylvania does not apply where COGSA

provides the burden of proof structure.                   Id. at 898; see also

Director General of India Supply Mission v. The S.S. Maru, 459 F.2d
1370, 1375 (2d Cir. 1972)(rejecting the rule of The Pennsylvania

where COGSA provides the burden of proof), cert. denied, 409 U.S.
1115 (1973).    We affirmed that decision under the burden of proof

in COGSA.    We decline to deviate from the holding in California &

Hawaiian Sugar Co. in this case and allocate the burdens of proof

in this case according to the scheme set out in COGSA.

                                    B.

     The district court found that Scindia had established that the

accident was caused by navigational or managemental error, an

excepted cause under COGSA, which therefore created a general

average event.       The   district      court     then   turned   to    Usiminas’

argument that the accident was also caused by the unseaworthiness

of the JALAVIHAR.      Because a vessel owner’s duty to provide a

seaworthy vessel only applies prior to the commencement of the

voyage, the district court addressed the question of whether the

voyage had begun.      The district court found that the voyage had

commenced at the time the vessel left the dock.                    Further, the

district    court   held   that   even       if   the   unseaworthy     conditions

proffered by Usiminas caused the accident, that Scindia carried its

burden of showing due diligence prior to the voyage.




                                         8
     Usiminas asserts that the district court erred in finding that

Scindia had proven navigational or managemental error.           Usiminas

claims that the voyage had not commenced and that navigational or

managemental errors that occur before the commencement are best

viewed as a failure of the carrier to exercise due diligence.

Under   this   view,    COGSA   would   only    except   navigational   or

managemental errors that occur after the voyage has commenced.

     We see no reason to restrict the navigational error exception

to errors occurring after the commencement of a voyage.                  We

therefore agree with Scindia that COGSA excepts navigational errors

regardless of whether they occur before or after a voyage commences

and do not reach the question of whether a voyage had commenced in

this case. Usiminas’ argument against this proposition relies upon

language from this court’s opinion in Louis Dreyfus Corp. v. 27,946

Long Tons of Corn, 830 F.2d 1321 (5th Cir. 1987).         The shipbuilder

who constructed the Louis Dreyfus improperly installed a valve

position indicator system.      The system had two devices to indicate

whether the valve was open or closed:          a light and a mark on the

shaft that actually opens and closes the valve. Incorrect readings

from this faulty system caused an engineer to flood the engine room

which caused damage while the vessel was still docked.                  The

district court found that the improper indicator system rendered

the Louis Dreyfus unseaworthy and that the ship owner had not

exercised due diligence to discover the problem by detecting it

during construction, docking, or at the time the engineer flooded

the engine room.       On appeal, the ship’s owner claimed that the


                                    9
engineer’s negligence in flooding the engine room resulted from

managemental error and was therefore excepted under COGSA.

      The     Louis    Dreyfus     court   rejected      this   argument,    citing

International Navigation Co. v. Farr & Bailey Mfg. Co., 181 U.S.
218, 226 (1901), and determined that “[t]he word ‘management’ is

not used without limitation, and is not, therefore applicable in a

general sense as well before as after sailing.”                      Based on this

principle,     the     Louis   Dreyfus     court    held   that   “[b]ecause    the

critical error of the engineer in this case occurred before the

commencement of the voyage, [the ship owner] is not shielded from

liability by § 1304(2)(a).”          Id. at 1328.        Usiminas urges that this

language in Louis Dreyfus means that any error in management or

navigation that occurs before the commencement of a voyage is not

excepted error under COGSA.

      We interpret Louis Dreyfus to stand for the proposition that

a   failure    of     the   ship   owner   and     its   employees    to   detect   a

manufacturing flaw, if it occurs before the commencement of a

voyage, is best viewed as a failure to exercise due diligence, and

not an error in management. There is a fine line between actions

that constitute errors in management and inaction that constitutes

a lack of due diligence and the Louis Dreyfus court found that the

timing of the engineer’s action best qualified it as a lack of due

diligence.3      Indeed, the Supreme Court case relied upon by the

       3
      Similarly, the other case relied upon by Usiminas for the
proposition that error that occurs before the commencement of a
voyage is unexcepted error considered an error in management, not
an error in navigation.   See American Mail Line Ltd. v. United
States, 377 F. Supp. 657 (W.D. Wash. 1974).

                                           10
Louis Dreyfus court only considered managemental error occurring

prior to the commencement of a voyage.     International Navigation

Co., 181 U.S. at 226.   In contrast, this case presents the question

of whether an error in navigation which occurs when a vessel is

shifting from a dock to a temporary anchorage is an excepted cause

under COGSA.

     Scindia claims that this court should look to the prior case

of Mississippi Shipping Co. v. Zander, 270 F.2d 345 (5th Cir.

1959), vacated as moot, 273 F.2d 618 (5th Cir. 1960), in deciding

whether the district court could find navigational error occurred

prior to the commencement of the voyage. The vessel in Mississippi

Shipping, while departing, hit the dock it was attached to and

developed a hole in its hull.    The hole was not discovered until

two ports later, when the crew found that water had destroyed some

of the vessel’s cargo.    The cargo owners in Mississippi Shipping

conceded that the hole in the vessel was caused by negligent

navigation of the vessel, an excepted cause.   However, they argued

that a concurrent cause of the cargo damage was the ship owner’s

failure to exercise due diligence to discover and repair the hole

before commencing the voyage.    The ship owner’s duty to exercise

due diligence only applies prior to the commencement of a voyage.

On appeal, therefore, the issue had been distilled to whether the

voyage had commenced at the time the ship hit the dock.   The court

found that the voyage had commenced and that therefore any failure

to discover and fix the hole could not be characterized as a lack

of due diligence.


                                 11
     Prior to its discussion of the commencement of the voyage, the

Mississippi Shipping court noted that both parties had agreed that

the hole was caused by negligence in the navigation of the vessel.

The parties had both conceded that, “unlike the former days of the

Harter Act when its Section 3 error in management exception was

confined to events occurring after the commencement of the voyage,

Cogsa’s Section     4(2)(a)     is    now    unconditional    both    as   to   due

diligence   and     point     in     time.”        Id.   at     348   (citations

omitted)(citing Isbrandtsen Co. v. Federal Insurance Co., 113 F.

Supp. 357 (S.D.N.Y. 1952), affd. per curiam, 205 F.2d 679 (2d Cir.

1953), cert.     denied,     346 U.S. 866   (1953)).    The     Mississippi

Shipping court then went on to consider the result of the case if

the cargo had been immediately damaged by the inrush of water, and

noted that “the Section 4 defense would have been absolute whether

the ship was deemed to be on her voyage, making ready for her

voyage, or simply undocking preparatory to commencing her voyage.”

In other words, the Mississippi Shipping court expressed an opinion

on the resolution of the issue presently before this court.

     Mississippi Shipping’s consideration of the issues presented

here is dicta, however, we find its reasoning persuasive and adopt

its approach and resolution to the present issue.                Usiminas seeks

to have this court declare that any navigational error that occurs

prior to the commencement of a voyage results from a lack of due

diligence   to    make   a   ship    seaworthy.       COGSA’s    exception      for

navigational or managemental error, however, is not restricted to

navigational errors occurring after the commencement of a voyage.


                                       12
The plain language of the statute excepts the carrier for liability

from damage caused by “[a]ct, neglect, or default of the master,

mariner, pilot, or the servants of the carrier in the navigation or

in the management of the ship.”          46 U.S.C. § 1304(2)(a).

     The Mississippi Shipping court used the example of immediate

damage from navigational error to contrast the problem that arises

when a vessel has a latent defect prior to the commencement of a

voyage.    That court was faced with the latter question, which it

addressed by finding that the voyage had commenced at the time the

defect was incurred and therefore the failure to detect and repair

the defect could not be attributed to a lack of due diligence.                    The

court in Louis Dreyfus directly faced the issue of whether a

failure to detect a latent defect is an error in management or a

failure to exercise due diligence.           The Louis Dreyfus court found

that failure to detect a latent defect is best characterized as a

lack of due diligence.    This is not the situation we are faced with

here. Damage from the navigational error was immediate and no time

for discovery lapsed.     Therefore, the damage to the vessel was not

caused by a failure to detect the damage but by the navigational

error itself.

     The   only   court   to    have    ruled   on   the    issue       of   whether

navigational    error   prior   to     the   commencement    of     a    voyage    is

excepted error was the court in Isbrandtsen Co. v. Federal Ins.

Co., 113 F. Supp. 357 (S.D.N.Y. 1952), affd. per curiam, 205 F.2d
679 (2d Cir. 1953), cert. denied, 346 U.S. 866 (1953).                             In

Isbrandtsen, the vessel had fully loaded and moved to a temporary


                                       13
anchorage before departing the port.              While moving, the vessel

stranded and had to be refloated and repaired.             The cargo owners

admitted that the stranding was caused by navigational error but

argued that the voyage had not commenced and therefore the vessel

owner could not take advantage of the navigational error exception

to COGSA.     The Isbrandtsen court rejected this argument, stating

that “[t]he exception of the carrier and ship for loss or damage

arising from negligence or default of the master, mariner, pilot,

or servant of the carrier in the navigation or management of the

ship is unconditional in [COGSA].”              Isbrandtsen, 113 F. Supp. at

358.

       We   agree   with   Isbrandtsen    and    Mississippi   Shipping   that

navigational error that occurs prior to the commencement of a

voyage is excepted under 46 U.S.C. § 1304(2)(a).           Any error by the

pilot, therefore, was properly construed by the district court as

navigational error.        This court has noted that responsibilities of

a pilot are broad and encompass, “the command and navigation of the

ship.” Avondale Ind. v. International Marine Carriers, 15 F.3d 489

(5th Cir. 1994).     We therefore find that the district court in this

case did not err in finding that Scindia bore its burden of

establishing navigational error.

                                     C.

       Once the carrier has established navigational or managemental

error as a cause of the accident, the burden shifts to the cargo

owner to prove that a concurrent cause of the accident was an

unseaworthy condition.          The carrier will then be afforded an


                                     14
opportunity to show that it exercised due diligence in preparing

the vessel for its voyage.    In this case, the district court found

that the ship was seaworthy when it left the dock and that even if

there was an unseaworthy condition, it was not a concurrent cause

of the grounding and Scindia exercised due diligence in preparing

the ship for its journey.    Therefore, Usiminas may only prevail on

appeal by proving that the district court erred in finding that

Scindia exercised due diligence to make the JALAVIHAR seaworthy and

that an   unseaworthy   condition    was   a   concurrent   cause   of   the

grounding.

     The district court determined that no unseaworthy conditions

existed because the voyage had commenced, however, it also found

that none of the conditions asserted by Usiminas as evidence of

unseaworthiness were causally related to the grounding. Because we

uphold the district court’s finding that the alleged unseaworthy

conditions did not contribute to the grounding, we decline to reach

the issue of whether the voyage had commenced.          Usiminas claims

that the JALAVIHAR was unseaworthy in three respects:               1) the

posted lookout had duties in addition to lookout and therefore was

not a competent lookout; 2) there was not a dedicated radar

monitor; and 3) Scindia company policy does not require the master

to discuss routine turning maneuvers with the pilot.4



      4
       On appeal, Usiminas has dropped its contention that the
JALAVIHAR was unseaworthy because her anchor was not ready to be
dropped. The district court found that the order to drop anchor
occurred after the ship had grounded and Usiminas has not
challenged this factual finding.

                                    15
     Usiminas initially argued that the master’s failure to discuss

the maneuver with the pilot was an unseaworthy condition which

caused the grounding.          Scindia, however, correctly states that in

Avondale Ind. v. International Marine Carriers, 15 F.3d 489 (5th

Cir. 1994),    a panel of this court found that the master’s failure

to adequately discuss the maneuver constituted negligence on the

part of the master.       Any negligence of the master concerning the

movement of the vessel would be considered a navigational or

managemental    error,        not   an    unseaworthy    condition.       Usiminas’

response to this argument is that Scindia’s lack of a company

policy requiring the master to discuss routine maneuvers with the

pilot   constitutes      an    unseaworthy      condition.       First,    however,

Usiminas must     show    that      the    district     court   was   incorrect   in

rejecting a failure to discuss as a cause of the grounding of the

JALAVIHAR.

     The district court found that in the time it took the BILLY

SLATTEN to shift its position, the JALAVIHAR drifted too far

towards the west bank to facilitate the turn and therefore the

accident was caused by a miscommunication between the pilot and the

BILLY SLATTEN.    Usiminas claims that the master was aware                  of the

actual position of the BILLY SLATTEN at all times and that if he

was aware of the intended position of the BILLY SLATTEN, he would

have been able to inform the pilot that it was out of position.

The pilot testified that he discussed the position of the tugs with

the master.      The master testified that he did not discuss the

position of the tugs with the pilot before the maneuver, however,


                                           16
he did testify that at the time of the maneuver he was aware that

the BILLY SLATTEN should have been stand by at the starboard bow.

Under these circumstances, the district court did not err in

finding that Scindia’s lack of a policy requiring the master to

discuss routine maneuvers with the pilot caused the accident.    At

the critical moment, the master was aware of the intended position

of the tugs and that the BILLY SLATTEN was improperly positioned.

Prior discussion would have given him no more information than he

had at the crucial moment.

     Usiminas has also not shown that the district court erred in

finding that the lack of a dedicated lookout and radar monitor were

concurrent causes of the accident.    The district court found that

at all times the pilot was aware of the position of the barges and

that he thought the turn was going to be successful.    His opinion

was seconded by the captain of the BILLY SLATTEN.   Radar and visual

observation would have given him no more useful information than he

already had.   As we uphold the district court’s findings that none

of the conditions that allegedly rendered the JALAVIHAR unseaworthy

were concurrent causes of the grounding, we need not address

Usiminas’ contention that the district court erred in finding that

Scindia exercised due diligence in preparing the JALAVIHAR for her

voyage.

                               III.

     For the foregoing reasons, we find that the district court

correctly found that the damage to the JALAVIHAR was caused by an

excepted COGSA error.    Scindia may therefore recover in general


                                 17
average pursuant to the New Jason clause in its contract with

Usiminas.   The judgment of the district court is affirmed.

AFFIRMED.




                                18